Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the application filed 11/27/2019. Claims 1-38 are currently pending.
Priority
	Current application, US Application No. 16697348, is filed on 11/27/2019.

Claim Objections
	Claims 1, 10-11, 20, 29 and 38 are objected to because of the following informalities:  As per claim 1, the limitation “the borehole wall” in “obtaining measures representing an image of the borehole wall at a depth of interest in the well with a borehole imaging logging tool” should be replaced with “a borehole wall” to avoid lack of antecedent basis for the limitation. Similarly, the limitation “the borehole” in “a longitudinal axis of the borehole” should be replaced with “a borehole”.
As per claim 10, the limitation “the processor nodes” in “causing the processor nodes to determine” should be replaced with “the processor” or should be corrected with an appropriate amendment to avoid lack of antecedent basis.
As per claim 11, the limitation “the nature of” in “determining the nature of fractures” should be replaced with “a nature of” to avoid lack of antecedent basis for the limitation.
The limitation “a processor computer processing” should be replaced with “a processor processing” or with an appropriate phrase for clarity. 
As per claims 20, 29 and 38, please check the similar informalities as pointed out in claims 1 and 11 above.
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10, 11, 20, 29 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method of performing well operations in a subsurface formation based on determination of nature of fractures in the subsurface formation, (1.A) comprising the steps of:
obtaining measures representing an image of the borehole wall at a depth of interest in the well with a borehole imaging logging tool; (1.B)
processing the obtained measures representing the image of the borehole wall in a data processing system to determine from the obtained measures the nature of fractures present in the borehole wall, (1.C)
the data processing system performing the computer implemented steps of:
determining a direction of propagation of fractures present in the borehole wall with respect to a longitudinal axis of the borehole; (1.D)
(b) forming a geo-mechanical model of stress in the subsurface formation to indicate vectors of component formation stresses; (1.E)
(c) determining a measure of true dip magnitude and direction of the longitudinal axis of the borehole with respect to a direction of the component formation stress vectors; (1.F)
(d) forming an indication of the nature of fractures in a borehole wall based on the determined direction of propagation of fractures in the borehole wall; the vectors of component formation stress in the formed geo-mechanical model; and the determined measure of true dip magnitude and direction of the longitudinal axis of the borehole with respect to a direction of the component formation stress vectors; (1.G)
and  (e) storing the formed indication of the nature of fractures in a borehole wall for geo-mechanical modeling of the subsurface formation; (1.F)
and performing well operations in the subsurface formation based on the formed indication of the nature of the fractures in the borehole wall of the well. (1.G)”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.C) and (1.E) ~ (1.G) are treated by the Examiner as belonging to Mental Process grouping or Mathematical Concept grouping or the combination of both groupings (the steps involve observation, judgement and mathematical relationship between data sets, vectors, measure of magnitude and direction, and logical determination function) while the highlighted limitation (1.D) is treated as belonging to Mental Process grouping (observation and judgement) and the highlighted limitation (1.E) is treated as Mathematical concept (model is an abstract representation of stress vector relationship or geometrical representation).

In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method of performing well operations in a subsurface formation based on determination of nature of fractures in the subsurface formation”, “obtaining measures representing an image of the borehole wall at a depth of interest in the well with a borehole imaging logging tool”, “the data processing system performing the computer implemented steps”, “storing the formed indication of the nature of fractures in a borehole wall for geo-mechanical modeling of the subsurface formation” and “performing well operations in the subsurface formation based on the formed indication of the nature of the fractures in the borehole wall of the well”;
In Claim 10: “the data processing system comprises a processor and a memory” and “storing in the memory computer operable instructions causing the processor nodes to determine”;
In Claim 11: “An apparatus for determining the nature of fractures in a borehole wall of a well in a subsurface formation based on borehole images of the borehole walls to perform well operations in the subsurface formation”, “a borehole imaging logging tool obtaining measures 
In Claim 20: “A computer implemented method”;
In Claim 29: “A data processing system”;
In Claim 38: “A data storage device having stored in a non-transitory computer readable medium computer operable instructions”;
	As per claim 1, the additional element in the preamble “A method of performing well operations in a subsurface formation based on determination of nature of fractures in the subsurface formation” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a particular operation or field of use. The limitation/step “obtaining measures representing an image of the borehole wall at a depth of interest in the well with a borehole imaging logging tool” represents data collection step using standard tool in the art and it only adds insignificant extra solution activity to the judicial exception. The limitation/element “the data processing system performing the computer implemented steps” is a general computing resources and it is not particular. The limitation/step “storing the formed indication of the nature of fractures in a borehole wall for geo-mechanical modeling of the subsurface formation” represent basic computer function and it only adds insignificant extra solution activity to the judicial exception. The limitation/step “performing well operations in the subsurface formation based on the formed indication of the nature of the fractures in the borehole wall of the well” is recited with high level of generality for a standard operation in the art and it could even be interpreted as issuing a simple command instruction to an operator and it only adds insignificant extra solution activity to the judicial exception.
As per claim 10, the limitations/elements “the data processing system comprises a processor and a memory” represent general computing resources and they are not particular. The limitation/step ““storing in the memory computer operable instructions causing the processor nodes to determine” represent a basic computer function and it only adds insignificant extra solution activity to the judicial exception.
As per claim 11, the additional element in the preamble “An apparatus for determining the nature of fractures in a borehole wall of a well in a subsurface formation based on borehole images of the borehole walls to perform well operations in the subsurface formation” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a particular operation or field of use. The limitation/element “a borehole imaging logging tool obtaining measures representing an image of the borehole wall at a depth of interest in the well” is a standard data collection tool in the art and it is not particular. The limitation/element “a processor computer processing” represent a general computing resource and it is not particular.
As per claims 20, 29 and 38, the additional elements in the preamble “A computer implemented method”, “A data processing system” or “A data storage device having stored in a non-transitory computer readable medium computer operable instructions” are not qualified for a meaningful limitation and they only generally link the use of the judicial exception to a particular operation or field of use.
However, as per claims 2, 3, 5, 6, 8, 9, 12, 13, 15, 16, 18, 19, 21, 22, 24, 25, 27, 28, 30, 31, 33, 34, 36 and 37, claims include limitations showing integration of practical application at step 2A prong-2. Thus, claims 2-3, 5-6, 8-9, 12-13, 15-16, 18-19, 21-22, 24-25, 27-28, 30-31, 33-34 and 36-37 are patent eligible. Claims 4, 7, 14, 17, 23, 26, 32 and 35 are also patent eligible because base claims are patent eligible.
In conclusion, the above additional elements expect in the patent eligible claims, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Bernard, Wu, Koepsell and etc. in the list of prior art of record cited below)
	Claims 1, 10, 11, 20, 29 and 38, therefore, are not patent eligible.

Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

	Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-4, 10-14, 20-23, 29-32 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard (US 20170205531 A1), hereinafter ‘Bern’.
As per claim 1, Bern discloses
	A method of performing well operations in a subsurface formation based on determination of nature of fractures in the subsurface formation, comprising the steps of: (a method [0003], workflow, operation, geological environment, field operation, sub-surface, borehole [0076], natural, artificial fractures [0094])
	obtaining measures representing an image of the borehole wall at a depth of interest in the well with a borehole imaging logging tool; (borehole image data [0066], 2-D view [0070-0071])

	the data processing system performing the computer implemented steps of: (computer … process the accessed seismic data via instructions [0078])
	(a) determining a direction of propagation of fractures present in the borehole wall with respect to a longitudinal axis of the borehole; (fracture, propagation direction [0238])
	(b) forming a geo-mechanical model of stress in the subsurface formation to indicate vectors of component formation stresses; (geo-mechanical model, stress field [0003, 0008, 0012--0030, 0076, 0156, 0169, 0171-0172], stress, wire-mesh model [0176])
	(c) determining a measure of true dip magnitude and direction of the longitudinal axis of the borehole with respect to a direction of the component formation stress vectors; (true dip, vector computation [0105-1007])
	(d) forming an indication of the nature of fractures in a borehole wall based on the determined direction of propagation of fractures in the borehole wall;
	the vectors of component formation stress in the formed geo-mechanical model;
	and the determined measure of true dip magnitude and direction of the longitudinal axis of the borehole with respect to a direction of the component formation 
	and -27- #6080577.1(e) storing the formed indication of the nature of fractures in a borehole wall for geo-mechanical modeling of the subsurface formation; (storage, project may be stored, include … results [0092])
	and performing well operations in the subsurface formation based on the formed indication of the nature of the fractures in the borehole wall of the well. (particular feature, faults, natural fractures, joints, horizontal drilling technique … be implemented to drill a bore [0224]).

As per claim 11, Bern discloses
	An apparatus for determining the nature of fractures in a borehole wall of a well in a subsurface formation based on borehole images of the borehole walls to perform well operations in the subsurface formation, comprising: (system, structural features, borehole-wall image data, determine stress field  [0014], workflow, operation, geological environment, field operation, sub-surface, borehole [0076], natural, artificial fractures [0094])
	a borehole imaging logging tool obtaining measures representing an image of the borehole wall at a depth of interest in the well; (micro-imager … tool, borehole image data [0066], 2-D view [0070-0071])
	a processor computer processing the obtained measures representing the image of the borehole wall to determine from the obtained measures the nature of fractures present in the borehole wall, (simulation system, processor, for processing and 
	the processor computer performing the computer implemented steps of: (processor [0067, 0078])

Bern continues to disclose the remaining limitations as shown in claim 1 above.

As per claim 20, Bern discloses
	A computer implemented method of determining the nature of fractures in a borehole wall of a well in a subsurface formation based on borehole images of the borehole walls to perform well operations in the subsurface formation, (a method [0003], workflow, operation, geological environment, field operation, sub-surface, borehole [0076], computer … process the accessed seismic data via instructions [0078], borehole image data [0066], 2-D view p0070-0071)
	the method being performed in a data processing system comprising a processor and a memory and comprising the computer implemented steps of: (simulation system, processor, for processing and interpretation [0067], computer … process the accessed seismic data via instructions [0078])
	 storing in the memory computer operable instructions for performing the determination of the nature of fractures in the borehole wall based on borehole images of the borehole walls; (memory … for storing instructions [0112], natural, artificial fractures [0094])


Bern continues to disclose the remaining limitations as shown in claim 1 above.

As per claim 29, Bern discloses 
	A data processing system for determining the nature of fractures in a borehole wall of a well in a subsurface formation based on borehole images of the borehole walls to perform well operations in the subsurface formation, the data processing system comprising: (simulation system, processor, for processing and interpretation [0067], computer … process the accessed seismic data via instructions [0078], workflow, operation, geological environment, field operation, sub-surface, borehole [0076], borehole image data [0066], 2-D view [0070-0071])
	a memory storing computer operable instructions for determination of the nature of fractures in the borehole wall based on borehole images of the borehole walls; (memory … for storing instructions [0112], natural, artificial fractures [0094])
	and a processor operating under control of the stored program instructions to perform the determination of the nature of fractures in the borehole wall by performing the steps of: (processor, for processing and interpretation [0067], computer … process the accessed seismic data via instructions [0078], natural, artificial fractures [0094])



As per claim 38, Bern discloses
	A data storage device having stored in a non-transitory computer readable medium computer operable instructions for causing a data processing system comprising a memory and a processor to determine the nature of fractures in a borehole wall of a well in a subsurface formation based on borehole images of the borehole walls to perform well operations in the subsurface formation, (non-transitory computer-readable storage media, instructions, borehole-wall image data [0017], system, processor, for processing and interpretation [0067], memory … for storing instructions [0112], natural, artificial fractures [0094])
	the instructions stored in the data storage device causing the data processing system to perform the following steps: (memory … for storing instructions [0112], computer … process the accessed seismic data via instructions [0078])

Bern continues to disclose the remaining limitations as shown in claim 1 above.

As per claims 2, 12, 21 and 30, Bern discloses the claims 1, 11, 20 and 29 set forth above.
Bern further discloses drilling an unconventional well in the subsurface formation in a direction based of the formed indication of the nature of subsurface formation fractures in the borehole wall of the well. (drilled for a reservoir that is laterally extensive, lateral variations in properties, stresses, assessment of such variations may assist with 

As per claims 3, 13, 22 and 31, Bern discloses the claims 2, 12, 21 and 30 set forth above.
Bern further discloses performing a formation fracturing operation in the drilled unconventional well in the subsurface formation. (revising … a fracturing process [0193], fracturing, for an unconventional reservoir … establish flow rate and a … volume to create … fractures [0107]).

As per claims 4, 14, 23 and 32, Bern discloses claims 2, 12, 21 and 30 set forth above.
Ben further discloses the indicated nature of fractures in the borehole wall is stress induced tensile fractures. (tensile fractures [0201, 0204, 0230]).

As per claim 10, Bern discloses claim 1 set forth above.
Bern discloses the data processing system comprises a processor and a memory, and further including the data processing system performing the computer implemented steps of: (system, processor, for processing and interpretation [0067], memory … for storing instructions [0112], computer … process the accessed seismic data via instructions [0078]) 
	storing in the memory computer operable instructions causing the processor nodes to determine from the obtained measures the nature of fractures present in the borehole wall. (memory … for storing instructions [0014, 0112], computer … process .
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 5-9, 15-19, 24-28 and 33-37  are rejected under 35 U.S.C. 103 as being unpatentable over Bern.
As per claims 5, 15, 24 and 33, Bern discloses claims 4, 14, 23 and 32 set forth above.
Bern discloses unconventional well fracturing (unconventional reservoir [0207, 0246]), horizontal drilling in a direction parallel to a fold axis of the anticline,  tensile fracture, and fractures propagating parallel to the maximum horizontal stress ((tensile fractures, fractures … propagating parallel to the maximum horizontal stress [0201], horizontal drilling may be implemented to drill a bore in a direction that is substantially parallel to a fold axis of the anticline [0224]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Bern to drilling an unconventional well in a direction parallel to a horizontal 

As per claims 6, 16, 25 and 34, Bern discloses claims 1, 11, 20 and 29 set forth above.
Bern discloses further conventional well fracturing (conventional reservoir [0148, 0207]), and drilling a well in the subsurface formation in a direction based of the consideration of particular feature such as a nature of fractures in the subsurface formation (drilling may be implemented to drill a bore in a direction, particular feature, faults, natural fractures, joints, fault zones, real-time workflow, drilling, adjusting the drilling [0224-0226])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Bern to drill a conventional well in the subsurface formation in a direction based of the formed indication of the nature of fractures in the subsurface formation for enhancing a hydrocarbon production since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claims 7, 17, 26 and 35, Bern discloses claims 6, 16, 25 and 34 set forth above.


As per claims 8, 18, 27 and 36, Bern discloses claims 7, 17, 26 and 35 set forth above.
Bern discloses fracturing conventional well (conventional reservoir [0148, 0207]), drilling a well considering a nature of fracture (drilling may be implemented to drill a bore in a direction [0224]) and fracturing with a consideration of hydrocarbon production increase (fracturing may be considered a stimulation treatment that may aim to enhance recovery of one or more resources from a reservoir or reservoirs [0147, 0199]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Bern to drilling the conventional well in a direction indicated by the natural fractures to be of enhanced hydrocarbon production for enhancing a hydrocarbon production since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claims 9, 19, 28 and 27, Bern discloses claims 7, 17, 26 and 35 set forth above.
Bern discloses drilling the conventional well in a direction indicated by the natural fractures as unlikely to cause drilling hazards. (workflow, simulating wellbore stability conditions for drilling applications, mechanical stability, natural fractures [0154], analyzing sensitivity of … stability conditions, various failure mechanism [0155]).

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Wu (US 20140078288 A1) discloses a method for determining far field maximum stress direction of formations penetrated by a wellbore from multiaxial electromagnetic induction measurements and formation image measurements made in the wellbore, determining whether fractures exist in a far field from the wellbore using the multiaxial electromagnetic induction measurements. The fractures are determined to be naturally occurring or induced using the formation image measurements. Orientation of the fractures when determined to be induced are determined. The far field maximum stress direction is then determined based upon the determined orientation [abs].

Koepsell (US 20120173216 A1) discloses a method for performing wellbore operations of a field having a subterranean formation. The method includes determining, based on an image log of a wellbore penetrating the subterranean formation, a plurality of interpreted geological surfaces, identifying a plurality of estimated slickensides from the plurality of interpreted geological surfaces based on at least one pre-determined criterion, calculating, using a processor, a differential stress using a curvature model representing at least one mechanical unit defined by the plurality of estimated slickensides, generating a stress model using the differential stress, identifying a modeled wellbore stress-induced failure in response to a total stress value in the stress model exceeding a strength property of the subterranean formation, determining a difference between the modeled wellbore stress-induced failure and an observed 

Yan (US 20150055438 A1) discloses a method of receiving data that characterizes anisotropy of a formation, receiving a model that models one or more planes of weakness in an anisotropic formation; and, based at least in part on the model and the data, outputting information germane to stability of a bore in an anisotropic formation [abs]
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DOUGLAS KAY/Primary Examiner, Art Unit 2865